Royalty Agreement October 14, 2011 Between: Fulucai Productions Ltd. (“Fulu”) -and- James Durward (“Durward”) (collectively the “Parties”) Whereas the Parties are desirous of entering into a business arrangement designed to expedite the production of the intellectual property know as “All the Wrong Reasons (WGA REGISTRATION: 1533357), the Parties hereby agree as follows: 1. Fulu will be responsible for all production costs to date and all ongoing production costs. These costs in total are not expected to be more than US$12,000.00; 2. Fulu will provide all production services; 3. Durward will provide script input on an as-needed basis and will manage the production and post-production process; 4. Fulu will pay Durward a gross overriding Royalty of 20% of any and all worldwide revenues generated by, or derived from, the Production. Signed and agreed to in Calgary, this 14th day of October, 2011 /s/James Durward James Durward Fulucai Productions Ltd. Per: /s/Gordon Rix Gordon Rix Director
